EXHIBIT 10.3

AUTOZONE, INC.
SECOND
AMENDED AND RESTATED
1998 DIRECTOR STOCK OPTION PLAN

            This Second Amended and Restated 1998 Director Stock Option Plan
shall be effective as of the 21st day of March, 2000, the date of its adoption
by the Board of Directors of AutoZone, Inc.

1. PURPOSE OF THE PLAN.

            Under this 1998 Director Stock Option Plan (the "Plan) of AutoZone,
Inc. (the "Company"), non-qualified options to purchase shares of the Company's
capital stock shall be granted to Non-Employee Directors of the Company. The
Plan is designed to enable the Company to attract and retain Non-Employee
Directors of the highest caliber and experience, and to increase their ownership
of the Company's capital stock.

2. STOCK SUBJECT TO PLAN.

            The maximum number of shares of stock for which options ("Options")
granted hereunder may be exercised shall be 70,000 shares of the Company's
Common Stock, par value $.01 per share (the "Common Stock"), subject to the
adjustments provided in Section 7. All shares of stock subject to Options shall
be treasury shares of Common Stock. Shares of stock subject to the unexercised
portions of any Options which expire or terminate or are canceled may again be
subject to Options granted hereunder.

3. PARTICIPATING DIRECTORS.

            Each member of the Board of Directors of the Company (the "Board")
who is not, at the time that eligible directors are granted Options pursuant to
Section 5 hereof, an employee or officer of the Company or any of its
subsidiaries (a "Non-Employee Director"), shall be eligible to participate in
the Plan.

4. ADMINISTRATION. (a) The Plan shall be administered by a committee (the
"Committee") which shall consist of two or more directors who are not
Non-Employee Directors, appointed by and holding office at the pleasure of the
Board. Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies on the Committee shall be filled by the Board.

(b) It shall be the duty of the Committee to conduct the general administration
of the Plan in accordance with its provisions. The Committee shall have the
power to interpret the Plan and the Options and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. The Board shall have
no right to exercise any of the rights or duties of the Committee under the
Plan.

(c) The Committee shall act by a majority of its members in office. The
Committee may act either by vote at a meeting or by a memorandum or other
written instrument signed by a majority of the Committee.

(d) All expenses and liabilities incurred by members of the Committee in
connection with the administration of the Plan shall be borne by the Company.
The Committee may employ attorneys, consultants, accountants, appraisers,
brokers or other persons, and the Committee, the Company and its officers and
directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee in good faith shall be final and binding on each
Non-Employee Director who has been granted an Option hereunder (sometimes
referred to hereinafter as an "Optionee"), the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Options, and all members of the Committee shall be fully protected by the
Company with respect to any such action, determination or interpretation.

5. GRANT OF OPTIONS.

        During the existence of the Plan, Options shall be granted as follows:
(a) On January 1 of each year, each Non-Employee Director as of such date shall
be granted an Option to purchase 1,500 shares of Common Stock (subject to the
adjustments provided in Section 7); provided, however, that (i) with respect to
the calendar year beginning January 1, 1998, each Non-Employee Director who is
an Non-Employee Director on the effective date of the Plan shall be granted an
Option to purchase 1,000 shares of Common Stock (subject to the adjustments
provided in Section 7) as of the effective date of the Plan, and (ii) each new
Non-Employee Director who is elected a director after January 1, 2000, shall be
granted an initial Option to purchase 3,000 shares of Common Stock as of the
date of his or her election as a director and a pro-rata portion of that year's
annual grant set forth in (i);

(b) Beginning on January 1, 2001, and on each January 1 thereafter, each
Non-Employee Director who, as of December 31 of the prior year, beneficially
owns shares of Common Stock having an aggregate Fair Market Value (as determined
below) greater than or equal to five (5) times such Non- Employee Director's
annual director fee (not including meeting fees) payable by the Company for such
year, shall be granted an Option to purchase 1,500 shares of Common Stock
(subject to the adjustments provided in Section 7). For purposes of this Plan,
the "Fair Market Value" of a share of Common Stock shall mean, as to any
particular day, the average of the highest and lowest prices quoted for a share
of Common Stock trading on the New York Stock Exchange on that day, or if no
such prices were quoted for the shares of Common Stock on the New York Stock
Exchange for that day for any reason, the average of the highest and lowest
prices quoted on the last Business Day (as defined below) on which prices were
quoted. The highest and lowest prices for the shares of Common Stock shall be
those published in the edition of The Wall Street Journal or any successor
publication for the next Business Day. For purposes of this Plan, the term
"Business Day' shall mean a day on which the Company's executive offices in
Memphis, Tennessee, are open for business and on which trading is conducted on
the New York Stock Exchange.

(c) Each Non-Employee Director as of March 21, 2000, shall be granted an Option
to purchase 500 shares of Common Stock (subject to the adjustments provided in
Section 7) as of such date.

            Notwithstanding any other provision of the Plan, no Option shall be
granted unless sufficient shares (subject to said adjustments) are then
available therefor under Sections 2 and 7. In consideration of the granting of
an Option, the Optionee shall be deemed to have agreed to remain as a Director
of the Company for a period of at least one year after the date upon which the
Option was granted (the "date of grant"). Nothing in the Plan shall, however,
confer upon any Optionee any right to continue as a director of the Company or
shall interfere with or restrict in any way the rights of the Company or the
Company's stockholders, which are hereby expressly reserved, to remove any
Optionee at any time for any reason whatsoever, with or without cause, to the
extent permitted by the Company's bylaws and applicable law.

6. OPTION PROVISIONS.

            Each Option shall be evidenced by an agreement between the Company
and the Non-Employee Director and shall contain the following terms and
provisions, and such other terms and provisions as the Committee may authorize:
(a) The exercise price of each Option shall be equal to the aggregate Fair
Market Value of the shares of Common Stock subject to the Option on the date of
grant;

(b) Payment for shares of Common Stock purchased upon any exercise of the Option
shall be made in full at the time of such exercise (i) in cash, (ii) by delivery
of shares of Common Stock already owned by the Optionee, duly endorsed for
transfer to the Company, (iii) by delivery of a notice that the Optionee has
placed a market sell order with a broker approved by the Company with respect to
shares of Common Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the option exercise price, or (iv) by a
combination of any of the foregoing methods of payment. For purposes of
exercising the Option, the value of any shares of Common Stock delivered in
payment shall be the Fair Market Value of such shares of Common Stock on the
last Business Day prior to deliver;

(c) Subject to subsection (d) below and Section 7 hereof, the Option shall
become fully vested and exercisable on the third anniversary of the date of
grant;

(d) The Option shall terminate and may not be exercised to any extent by anyone
after the first to occur of the following events: (i) the expiration of ten
years from the date of grant;

(ii) the expiration of five years from the date upon which the Non-Employee
Director ceases to be a director of the Company if the Non-Employee Director has
reached the age of 70 on or before such date ("Normal Retirement Age");

(iii) the expiration of 90 days from the date of the Non-Employee Director's
death;

(iv) the date that the Non-Employee Director ceases to be a director of the
Company (for a reason other than the death of the Non-Employee Director) if the
Non-Employee Director has not reached Normal Retirement Age;

(v) subject to Section 7(b) hereof, the effective date of a Corporate
Transaction (as defined below), unless the Committee waives this provision in
connection with such transaction.
 

In the event that a Non-Employee Director ceases to be a director of the Company
prior to the time that the Option has become vested and exercisable pursuant to
subsection (c) above, the Option shall continue to vest and become exercisable
pursuant to subsection (c) above until such time as the Option terminates
pursuant to this subsection (d).

(e) Notwithstanding any other provision herein, the Option may not be exercised
prior to the admission of the shares of stock issuable upon exercise of the
Option to listing on notice of issuance on any stock exchange on which shares of
the same class are then listed; nor unless and until, in the opinion of counsel
for the Company, such securities may be issued and delivered without causing the
Company to be in violation of or incur any liability under any Federal, state or
other securities law, any requirement of any securities exchange listing
agreement to which the Company may be a party, or any other requirement of law
or of any regulatory body having jurisdiction over the Company; and

(f) The Option shall not be transferable by the Optionee other than by will or
the laws of descent and distribution, may not be pledged or hypothecated, and
shall be exercisable during the Optionee's lifetime only by the Optionee or by
his or her guardian or legal representative.

7. CHANGES IN COMMON STOCK OR ASSETS OF THE COMPANY, ACQUISITION OR LIQUIDATION
OF THE COMPANY AND OTHER CORPORATE EVENTS. (a) Subject to subsection (d) below,
in the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin- off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company (including,
but not limited to, a Corporate Transaction, as defined below), or exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, or other
similar corporate transaction or event, in the Committee's sole discretion,
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits
intended to be made available under the Plan or with respect to any Option, then
the Committee shall, in such manner as it may deem equitable, adjust any or all
of:
  (i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Options may be granted under the Plan
(including, but not limited to, adjustments of the limitations in Section 2 on
the maximum number and kind of shares which may be issued under the Plan);

(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options; and

(iii) the grant or exercise price with respect to any Option.
 

(b) Subject to subsection (d) below, in the event of any Corporate Transaction
(as defined below), the Plan shall terminate, and all outstanding Options shall
terminate, unless provisions shall be made in writing in connection with such
Corporate Transaction for the continuance of the Plan and/or for the assumption
of Options theretofore granted, or the substitution for such Options of options
covering the stock of a successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices, in which event the Plan and Options theretofore granted shall continue
in the manner and under the terms so provided. If the Plan and unexercised
Options would otherwise terminate pursuant to the foregoing sentence, then, for
such period of time prior to the consummation of such Corporate Transaction as
the Company shall designate, all outstanding Options shall be exercisable as to
all shares covered thereby, notwithstanding anything to the contrary in Section
6(c) hereof or the provisions of such Option;

(c) For purposes of the Plan, the term "Corporate Transaction" shall mean any of
the following stockholder-approved transactions to which the Company is a party:
  (i) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Company is incorporated, form a holding company or effect a
similar reorganization as to form whereupon this Plan and all Options are
assumed by the successor entity;

(ii) the sale, transfer, exchange or other disposition of all or substantially
all of the assets of the Company, in complete liquidation or dissolution of the
Company in a transaction not covered by the exceptions to clause (i) above; or

(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company's outstanding securities are transferred or issued
to a person or persons different from those who held such securities immediately
prior to such merger.
 

(d) No adjustment or action described in this Section 7 shall be authorized or
occur to the extent such adjustment or action would result in short-swing
profits liability under Section 16 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), or violate the exemptive conditions of Rule 16b-3
of the Exchange Act unless the Committee determines that the Option is not to
comply with such exemptive conditions.

8. TAX WITHHOLDING.

            The Company shall be entitled to require payment in cash or
deduction from other compensation payable to each Optionee of any sums required
by federal, state or local tax laws to be withheld with respect to the issuance,
vesting or exercise of any Option. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow such Optionee to elect to have
the Company withhold shares of Common Stock otherwise issuable under such Option
(or allow the return of shares of Common Stock) having an aggregate Fair Market
Value equal to the sums required to be withheld.

9. LOANS.

            The Committee may, in its absolute discretion, extend one or more
loans to Optionees in connection with the exercise of an Option. The terms and
conditions of any such loan shall be set by the Committee.

10. DURATION, TERMINATION AND AMENDMENT OF PLAN.

            The Plan shall become effective upon its adoption by the Board.
Unless sooner terminated, the Plan shall expire ten (10) years from the date the
Plan is adopted by the Board, so that no Option may be granted hereunder after
that date although any option outstanding on that date may thereafter be
exercised in accordance with its terms. The Board may alter, amend, suspend or
terminate this Plan, provided that no such action shall deprive an Optionee,
without his or her consent, of any Option previously granted pursuant to the
Plan or of any of the Optionee's rights under such Option.

11. COMPLIANCE WITH LAWS.

            This Plan, the granting and vesting of Options under this Plan and
the issuance and delivery of shares of Common Stock and the payment of money
under this Plan or under Options granted hereunder are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities laws and federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under this Plan
shall be subject to such restriction, and the person acquiring such securities
shall, if requested by the Company, provide such assurances and representations
to the Company as the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements. To the extent permitted by
applicable law, the Plan and Options granted or awarded hereunder shall be
deemed amended to the extent necessary to conform to such laws, rules or
regulations.

12. TITLES.

            Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Plan.

13. GOVERNING LAW.

            This Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Nevada without
regard to the conflicts of laws rules thereof.